239 F.2d 761
LEO A. SELTZER ENTERPRISES, Inc., Appellant,v.MARYLAND CASUALTY COMPANY, Appellee.
No. 12834.
United States Court of Appeals Sixth Circuit.
Dec. 12, 1956.

Morris & Garlove, Louisville, Ky., for appellant.
John P. Sandidge and R. P. Hobson, Woodward, Hobson & Fulton, Louisville, Ky., for appellee.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The appellant brought this action to recover under a contract of indemnity.  The district court dismissed the complaint on the ground that it failed to state a claim upon which relief could be granted, in that it failed to allege compliance with the conditions of the contract as to notice and proof of loss, or that compliance with those conditions had been waived.  The judgment of dismissal was entered only after the appellant had been given an opportunity to amend the complaint and had failed to do so.


2
Upon consideration of the record, briefs, and oral argument of counsel, we are of the opinion that the judgment of the district court is correct, and it is accordingly affirmed.